美國司法部民權司
與移民相關不公平就業常規特別顧問辦公室

關於姓名/社會安全號碼不吻合的常問問題
1. 我為什麼會收到社會安全局 (SSA) 關於資料不吻合的信件？
如果雇主提供給 SSA 的員工資料與 SSA 記錄的員工資料不同的話，SSA 會發出資料不吻合信件。 一
些常見 的 SSA 資料不吻合的原因是：拼寫錯誤、姓名更改、雇主在輸入資料時出錯或者誤用社會安全號
碼。 僅憑一份資料不吻合信件是不能將之視為關於雇員的美國公民身份、移民身份或者在美國工作合法
性的聲明。
2. 我收到了來自 SSA 的資料不吻合信件——我該怎麼辦？
如果你有工作許可但是卻收到了來自 SSA 的資料不吻合信件，你應該對比一下信件中和你社會安全卡上
的資料。
 如果信件裡面的資料與社會安全卡上的資料不吻合，請在填好信件裡面的表格後，儘快地郵寄給 SSA。
 如果信件裡面所有的資料與社會安全卡上面的資料都吻合，請儘快到當地的社會安全局了解其出現資料
不吻合的原因。
3. 所有資料不吻合信件都來自 SSA 嗎？
不是。資料不吻合信件可能來自其它政府機構或私營企業，例如：醫療保險公司和進行背景調查的公司。
4. 我的雇主收到了不是來自於 SSA 的資料不吻合信件——我該怎麼辦？
如果你有工作許可，但是你的雇主收到了來自其它機構或者公司（例如：醫療保險公司）的資料不吻合通
知，你應該向雇主要求一份此資料不吻合通知的副本，並且：
 聯繫該機構/公司查問他們是否正確的將你的資料提交至 SSA。
 如果該機構/公司提交的資料正確，請到當地的社會安全局了解其出現資料不吻合的原因。
5. 如果我收到了資料不吻合通知，此時我有什麼權利？
你的雇主不得僅僅基於資料不吻合而對你採取任何行動（例如：解雇、停職或降職，或者扣減工資、工作
時間或培訓）。 你的雇主也不得基於一份資料不吻合的通知而要求你提交更多文件或要求你填寫一份新
的 I-9 表格。 如果你的雇主有任何上述行為，你應該聯繫我們辦公室，請撥打免費熱線：1-800-2557688。
6. 雇主除了提供給我我的資料不吻合資訊之外，還應當提供什麼給我？
如果你有工作許可，但是出現了資料不吻合問題，你的雇主應該為你提供：
 一段合理的時間來處理該資料不吻合問題。
 在面對資料不吻合問題時獲得平等對待，不管你的公民身份情況或者你是何種民族血統。
 你在處理該資料不吻合問題時，能夠繼續工作。
 關於你是否已解決該資料不吻合問題事宜，定期地與你的雇主討論。
7. 我可以從哪裡獲取更多關於資料不吻合的資訊。
從链接 http://ssa-custhelp.ssa.gov/app/answers/detail/a_id/1127 和 http://ssacusthelp.ssa.gov/app/answers/detail/ a_id/2199/kw/2199，可以找到社會安全局關於 SSA 資料不吻合信件
常見問題的答案。關於如何回應資料不吻合信件或相似通知的問題和協助，可以撥打我們辦公室的免費熱線
電話，電話號碼為：1-800-255-7688，或者訪問網站
http://www.justice.gov/crt/about/osc/pdf/publications/SSA/FAQs.pdf。
與移民相關不公平就業常規特別顧問辦公室
免費員工熱線: 1-800-255-7688 (週一至週五，東部時間上午九時至下午五時) 可提供口譯協助
http://www.justice.gov/crt/about/osc/
Traditional Chinese

美國司法部民權司
與移民相關不公平就業常規特別顧問辦公室

有關雇員名字和社會安全號碼 (SSN) 「資料不吻合」的資訊
須知：
 姓名/社會安全號碼 (SSN) 資料不吻合通知可以來自于社會安全局 (SSA)、其它政府機構或者私
營公司。
 如果你或你的雇主收到來自 SSA 的資料不吻合信件，該信件會說明你該怎麼辦。
 如果你或你的雇主收到一份來自其它政府機構或私營公司的資料不吻合通知，你應該檢查該機構
或公司提供給 SSA 的資料。 如果該資料正確，聯繫 SSA ，了解為何會出現資料不吻合。
 姓名/SSN 資料不吻合可能由錯誤的或是陳舊的資料所導致的。
 在成為美國公民之後或是因結婚、離婚或者其它任何原因改變名字之後，你有義務要儘快更新你
提供給 SSA 的資料。
 你的雇主可能會詢問你已採取了何種措施來試圖解決資料不吻合的問題。
你應該要求你的雇主：
 提供書面資料來解釋該資料不吻合事宜。
 檢查你的雇主和 SSN 是否正確記錄了你的名字。
 在解決你的資料不吻合問題時可以繼續工作。
 提供足夠的時間收集文件和解決你的資料不吻合問題。
 在解決資料不吻合問題時，不管你是否有公民身份或是何種民族血統，一樣得到和其它雇員同等
的待遇。
撥打 OSC 的熱線電話 (1-800-255-7688)，如果你的雇主有以下行為：
 在給你提供一段合理的時間更正不吻合資料之前，僅僅因為資料不吻合的通知，而要求你填寫一
份新的 I-9 表格。
 僅僅以基於資料不吻合的問題而停止你的工作或者扣減你的工資/工作時間。
 不提供給你一段合理的時間來解決該資料不吻合問題。
 基於雇員的民族血統和公民身份而採用不同的資料不吻合問題處理方式。
 因為資料不吻合問題而要求你提出一份 SSA 文件或者任何其它政府文件。
與移民相關不公平就業常規特別顧問辦公室
免費員工熱線: 1-800-255-7688 (週一至週五，東部時間上午九時至下午五時) 可提供口譯協助
http://www.justice.gov/crt/about/osc/
Traditional Chinese

